Title: Mary Smith Gray Otis to Abigail Adams, 20 January 1799
From: Otis, Mary Smith Gray
To: Adams, Abigail


          
            
              Philadelphia Jany: 20th 1799
            
            Accept dear Mrs Adams, my congratulations upon the New year, together with the many pleasing circumstances with which it has commenced, among which the restoration of your health in so great a measure, and the return of your Son, after so long an absence, cannot but give real pleasure to all your friends. I dont see, that 4 years has made any alteration in his person or manners.—
            The President & family with Judge Cushing & Lady, dine’d with us the last week. It is in vain to say how much we wished to have had you of our party. We still continue to dine with the Pre—— notwithstanding Bache’s paper abuse’s us for the many good dinners we get.
            Your son arrived just in time, to be at the Ball given in honour of the President; the citizens sensible of their mistake the last year, were determined if possible, to rectify it this; every thing was conducted, with great propriety & decorum, but the Theatre was not a place to show the ladies to advantage, when the curtain was drawn up, the Supper room presented it self to great advantage.
            We have had a great deal of snow, more than I have ever seen here before, & presume you must have had much more; I should hope it might have the happy effect of destroying the seeds of Yellow Fever, did not some casses of it appear, both here & in Boston, I think there is reason to fear a return of it in the Summer wherever it has made its appearence before.—
            Not being in the way of giveing entertainments, I know but little of the gay & great, but Mrs Otis seems to be pretty much taken up, although it cannot be said to have been very gay. Mr Shaw has been noticed, more than could have been expected, considering he has had no one to introduce him; he conducts with great propriety, & I have heard no one speak of him, but with approbation his modest unassuming manners, interest every person in his favour.
            Give my love to Louisa, I am glad her Sister is so agreeably settled in Boston.
            Mr Otis & Harriet join their Affectionate remembrances with those of / Your Friend & Cousin
            
              M Otis
            
          
          
            My love to Mrs Cranch
          
        